DETAILED ACTION
This non-final Office action is in reply to the response received on August 16, 2022. Claims 1-13 and 17-22 are pending. Claims 14-16 stand cancelled. Claims 10 and 17 are currently amended. As discussed in more detail below, claims 17-22 are hereby withdrawn. Thus, claims 1-13 are examined herein. Of those claims, claims 1 and 10 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 13, 2022 is acknowledged. In view of the amendments, the restriction requirement is withdrawn in part. More specifically, the examiner submits that in view of the amendments, Group I is no longer distinct from Group II. 
Applicant stated that claims 17-22 are drawn to Group I. The examiner respectfully disagrees and submits that Group III remains distinct from the elected group for similar reasons discussed with respect to the distinct analysis between Group II and Group III found in the restriction requirement mailed on May 16, 2022 (i.e., they are related processes). For example, claims 17-22 requires (and claims 1-13 do not require) (a) receiving stream data stream at a background distance filter and a background accuracy filter; (b) determining that an individual is likely engaged in a cycling activity; (c) adjusting the distance filter to a tracking distance filter; adjusting the accuracy filter to a tracking accuracy filter; (d) determining that the individual is not engaged in a cycling activity; and (e) reverting to the background distance filter and background accuracy filter. And claims 1-13 require a number of elements that are not required by claims 17-22.
Thus claims 17-22 are hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites:
A health and fitness monitoring system for automatically detecting a cycling workout of an individual, comprising: 
an electronic device to be carried by the individual, the electronic device comprising: 
a GPS receiver configured to receive a GPS data stream including time-stamped speed data; 
a processor; and 
a memory, the processor configured to process the GPS data stream into a speed segment data stream indicating a speed range for a given duration, the processor further configured to organize the speed segment data stream into a time-stamped buckets including duration values for a plurality of cycling-specific speed classifications, 
the memory configured to store the time stamped buckets in an array, and 
the processor further configured to detect patterns that indicate an individual is engaged in cycling.
The examiner submits that the above underlined elements comprise mental processes because they are concepts that can be performed in the human mind. 
This judicial exception is not integrated into a practical application for the following reasons. Each of the elements of claim 1 that are not underlined above comprise additional elements. 
The examiner submits that the following elements merely include instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea: the electronic device, the processor, and the memory. 
Regarding “a GPS receiver configured to receive a GPS data stream including time-stamped speed data”, the examiner submits that these elements merely add insignificant extra-solution activity to the abstract idea because these elements comprise mere data gathering. 
 Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as discussed above regarding the conclusion that the additional elements do not integrate the abstract idea into a practical application. 

Dependent claims 2-7 merely further define the abstract idea or recite additional abstract ideas because they are mental processes that can be performed in the human mind.
Dependent claim 8 recites:
wherein the processor is further configured to define a minimum time active such that an individual may input, through a user interface on the electronic device, a desired threshold for the processor to consider a cycling activity after a candidate start density threshold. 
The examiner submits that the above underlined elements comprise mental processes because they are concepts that can be performed in the human mind. 
This judicial exception is not integrated into a practical application for the following reasons. Each of the elements of claim 8 that are not underlined above comprise additional elements. 
The examiner submits that the following elements merely include instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea: the user interface. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as discussed above regarding the conclusion that the additional elements do not integrate the abstract idea into a practical application. 

Independent claim 10 recites: 
A health and fitness monitoring method for automatically detecting a cycling activity of an individual, comprising: 
receiving, on a portable electronic device comprising a processor, a GPS data stream including time-stamped speed data for the individual; 
processing, via the processor, the GPS data stream into a data stream of speed segments; 
organizing, via the processor, the data stream of speed segments into buckets to be stored in a memory as an array; 
determining, via the processor, whether the array entry indicates a candidate start density threshold; and 
determining, via the processor, whether a maintenance average density threshold is achieved across a sequence of the array entries such that it is determined that the individual is engaging in the cycling activity. 
The examiner submits that the above underlined elements comprise mental processes because they are concepts that can be performed in the human mind. 
This judicial exception is not integrated into a practical application for the following reasons. Each of the elements of claim 1 that are not underlined above comprise additional elements. 
The examiner submits that the following elements merely include instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea: the portable electronic device, the processor, and the memory. 
Regarding “receiving, on a portable electronic device comprising a processor, a GPS data stream including time-stamped speed data for the individual”, the examiner submits that these elements merely add insignificant extra-solution activity to the abstract idea because these elements comprise mere data gathering. 
 Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as discussed above regarding the conclusion that the additional elements do not integrate the abstract idea into a practical application. 
Dependent claims 11-13 merely further define the abstract idea or recite additional abstract ideas because they are mental processes that can be performed in the human mind.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0053990 to Ackland (“Ackland”).

Regarding claim 1, Ackland discloses:
A health and fitness monitoring system for automatically detecting a cycling workout of an individual, comprising: (see at least [0081]-[0082] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)
an electronic device to be carried by the individual, the electronic device comprising: (see at least [0089])
a GPS receiver configured to receive a GPS data stream including time-stamped speed data; (see at least [0185], [0086], [0021], [0041])
a processor; and (see at least [0772])
a memory, the processor configured to process the GPS data stream into a speed segment data stream indicating a speed range for a given duration, the processor further configured to organize the speed segment data stream into a time-stamped buckets including duration values for a plurality of cycling-specific speed classifications, (see at least [0041], [0072], [0089]-[0090], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)
the memory configured to store the time stamped buckets in an array, and (see at least [0041], [0072], [0089]-[0090], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)
the processor further configured to detect patterns that indicate an individual is engaged in cycling. (see at least [0041], [0072], [0089]-[0090], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)

Regarding claim 2, Ackland discloses the elements of claim 1 as discussed above, and further discloses:
wherein the time-stamped buckets are time-stamped minute buckets. (see at least [0082], [0322], [0341]-[0351])

Regarding claim 3, Ackland discloses the elements of claim 1 as discussed above, and further discloses:
wherein the processor is configured to determine whether the array includes an individual bucket of the time stamped buckets that indicates an individual engaged in a cycling speed based on the duration values for the plurality of cycling-specific speed classifications. (see at least [0041], [0072], [0089]-[0090], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)

Regarding claim 4, Ackland discloses the elements of claim 1 as discussed above, and further discloses:
wherein the cycling-specific speed classifications are based on a lower cycling speed threshold, an upper cycling speed threshold, and a possible cycling speed threshold higher than the upper cycling speed threshold. (see at least [0041], [0072], [0089]-[0090], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)

Regarding claim 5, Ackland discloses the elements of claim 4 as discussed above, and further discloses:
wherein the thresholds define speed classifications of speeds slower than cycling speed, cycling speed, faster than cycling speed, and too fast to be cycling speed. (see at least [0041], [0072], [0089]-[0090], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)

Regarding claim 6, Ackland discloses the elements of claim 1 as discussed above, and further discloses:
wherein the processor is further configured to define a candidate start density threshold defined by a percentage of a speed classification an individual bucket of the time stamped buckets must reach in order for the processor to consider the individual bucket to be a candidate for the start of cycling. (see at least [0041], [0072], [0089]-[0090], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)

Regarding claim 7, Ackland discloses the elements of claim 6 as discussed above, and further discloses:
wherein the candidate start density threshold is cycling speed for about 60% of an individual bucket. (see at least [0041], [0072], [0089]-[0090], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)

Regarding claim 8, Ackland discloses the elements of claim 6 as discussed above, and further discloses:
wherein the processor is further configured to define a minimum time active such that an individual may input, through a user interface on the electronic device, a desired threshold for the processor to consider a cycling activity after a candidate start density threshold. (see at least [0777])

Regarding claim 10, Ackland discloses:
A health and fitness monitoring method for automatically detecting a cycling activity of an individual, comprising: (see at least [0041], [0072], [0084], [0089]-[0090], [094], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)
receiving, on a portable electronic device comprising a processor, a GPS data stream including time-stamped speed data for the individual; (see at least [0185], [0086], [0021], [0041], [0772])
processing, via the processor, the GPS data stream into a data stream of speed segments; organizing, via the processor, the data stream of speed segments into buckets to be stored in a memory as an array; determining, via the processor, whether the array entry indicates a candidate start density threshold; and determining, via the processor, whether a maintenance average density threshold is achieved across a sequence of the array entries such that it is determined that the individual is engaging in the cycling activity. (see at least [0041], [0072], [0084], [0089]-[0090], [094], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)

Regarding claim 11, Ackland discloses the elements of claim 10 as discussed above, and further discloses:
further comprising: determining that an array entry indicates an inactive density threshold; determining whether a minimum time inactive has elapsed after the array entry indicating an inactive density threshold, such that it is determined that a cycling activity has ended; confirming whether a minimum time active elapsed between the candidate start density threshold and the end of the cycling activity such that the cycling activity is categorized as a cycling workout. (see at least [0041], [0072], [0084], [0089]-[0090], [094], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4)

Regarding claim 12, Ackland discloses the elements of claim 10 as discussed above, and further discloses:
further comprising: resetting the array if a minimum time inactive is reached. (see at least [0041], [0072], [0084], [0089]-[0090], [094], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4, which includes discussions of using “inactive” determinations throughout)

Regarding claim 13, Ackland discloses the elements of claim 10 as discussed above, and further discloses:
further comprising: resetting the array if a threshold portion of the array indicates speed segments too fast to be categorized as cycling. (see at least [0231]-[0232]. see also at least [0041], [0072], [0084], [0089]-[0090], [094], [0139] and the example embodiment described throughout Ackland directed to the Cycling Classification System which is described in at least [0307]-[0356] and Table 4, which includes discussions of using determination of “out of zone” and “too fast”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715